Case 2:18-cv-13763-AJT-APP ECF No. 62 filed 04/30/20       PageID.1419    Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARK TWAIN GADDIS,
                                              Case No. 2:18-cv-13763
                   Plaintiff,                 District Judge Arthur J. Tarnow
v.                                            Magistrate Judge Anthony P. Patti

CITY OF DETROIT,
STEPHEN KUE,
JUSTIN MARROQUIN,
WALLACE RICHARDS,
KHARY MASON, and
PATRICK LANE,

               Defendants.
__________________________/

 ORDER ADDRESSING (1) DEFENDANTS’ MOTION TO DISMISS OR,
 ALTERNATIVELY, COMPEL (ECF No. 46); (2) DEFENDANT CITY OF
 DETROIT’S MOTION TO QUASH (ECF No. 47); and, (3) PLAINTIFF’S
             MOTION TO COMPEL (ECF No. 49)

      A.     Background

      This is a civil rights case, which stems from the alleged events of June 21,

2017. Discovery was originally due on January 24, 2020. (ECF No. 18.) By way

of a stipulated order, the discovery deadline was extended to March 9, 2020. (ECF

No. 28.) Following Plaintiff’s motion to amend the stipulated scheduling order,

the Court entered an order, which, inter alia, required discovery motions to be filed

no later than March 23, 2020 and further extended the discovery deadline to May

29, 2020. (ECF No. 45, PageID.403.)

                                          1
Case 2:18-cv-13763-AJT-APP ECF No. 62 filed 04/30/20        PageID.1420   Page 2 of 9




      B.     Instant Motions

      Currently before the Court are three discovery related motions, two filed by

Defendants on March 23, 2020 (ECF Nos. 46 & 47) and one filed by Plaintiff on

March 24, 2020 (ECF No. 49).1 The parties have filed responses (ECF Nos. 55, 56

& 57) and a reply (ECF No. 59).

      Judge Tarnow has referred these motions to me for hearing and

determination, and the parties have filed a joint statement of resolved and

unresolved issues. (ECF No. 61.) An on-the-record, telephonic hearing was held

on April 24, 2020, at which attorneys Julie H. Hurwitz, William H. Goodman,

Allison L. Kriger, and Gregory G. Paddison appeared. (ECF Nos. 51, 60.) The

Court entertained oral argument on the motion, after which the Court issued its

rulings from the bench.

      C.     Order

      For the reasons stated on the record, all of which are incorporated by

reference as though fully restated herein, the Court rules as follows:

             1.    Defendants’ Motion to Dismiss/Compel (ECF No. 46)

      Defendants’ motion (ECF No. 46, PageID.411, 413), as narrowed by the

parties’ joint statement (ECF No. 61, PageID.1414-1415), is DEEMED


1
  The filing date of Plaintiff’s motion was the subject of Defendants’ motion to
strike, which was denied on April 14, 2020. (See ECF Nos. 52, 53, 54, 58.)

                                          2
Case 2:18-cv-13763-AJT-APP ECF No. 62 filed 04/30/20         PageID.1421     Page 3 of 9




WITHDRAWN to the extent it seeks dismissal under Fed. R. Civ. P. 37(b)(2)(A),

DEEMED RESOLVED to the extent it asks Plaintiff to make himself available

for deposition within 21 days (as the parties have agreed to June 22, 2020 as the

date for Plaintiff’s deposition), and DEEMED RESOLVED to the extent it seeks

supplemental responses to Defendants’ written discovery requests, with the

following exceptions:

      (1)    the motion is DENIED as to Interrogatory No. 13, which
             sought Plaintiff’s cell phone information for a period before or
             after July 21, 2017 (ECF No. 46-7, PageID.470; ECF No. 61,
             PageID.1415), due to Defendants’ failure to comply with E.D.
             Mich. Local Rules 7.1(a) or 37.1; and,

      (2)    the motion is GRANTED as to Request for Production No. 7,
             which sought Plaintiff’s tax return information (ECF No. 46-8,
             PageID.476-477), as Plaintiff acknowledged his obligation
             under Fed. R. Civ .P. 26(a)(1)(A)(iii) to disclose such
             information. Pursuant to Fed. Rules Civ. P. 1, 16, and 26(a)(1),
             tax records shall be produced for 2014 – through trial, with an
             ongoing obligation to supplement. Plaintiff’s response, either
             by production of an income tax return or by production of an
             executed IRS release, shall occur no later than Friday, May 8,
             2020.

The Court will enforce any stipulation, agreements or resolutions made within the

relative portion of the parties’ joint statement, including but not limited to

Plaintiff’s phone number for the limited purpose of obtaining his phone records for

the night of July 21, 2017 (ECF No. 61, PageID.1414-1415), and service of

answers, responses or production shall occur no later than Friday, May 15, 2020.

             2.     Defendants’ Motion to Quash (ECF No. 47)
                                           3
Case 2:18-cv-13763-AJT-APP ECF No. 62 filed 04/30/20         PageID.1422    Page 4 of 9




      Notwithstanding the absence of an E.D. Mich. LR 7.1(a) certification, but

recognizing that there were extenuating circumstances for defense counsel, taking

into consideration the date on which defense counsel received the March 11, 2020

Rule 30(b)(6) deposition notice (ECF Nos. 47-1, 56-2), and having reviewed

defense counsel’s Saturday, March 21, 2020 e-mail (ECF No. 47, PageID.482 ¶ 11,

ECF No. 56-4, PageID.1235), Defendant City of Detroit’s motion to quash

Plaintiff’s first notice of taking depositions pursuant to Fed. R. Civ. P. 30(b)(6)

(ECF No. 47, PageID.483, 491), as narrowed by the March 23, 2020 e-mail (ECF

No. 56-5) and the parties’ joint statement (ECF No. 61, PageID.1416-1418), is

DEEMED RESOLVED, with the following exceptions:

      (1)    Plaintiff’s objection that the motion does not comply with E.D.
             Mich. LR 7.1 or the Undersigned’s Motion Practice Guidelines
             (ECF No. 56, PageID.1209, 1218-1220) is OVERRULED;

      (2)    The City’s motion to quash is GRANTED to the extent
             Plaintiff seeks to examine the Rule 30(b)(6) witness(es) on
             “[t]he meaning and significance to the [Detroit Police
             Department] DPD of any findings in these investigations of
             these officers[,]” because this topic is vague, ambiguous,
             argumentative and overbroad; and,

      (3)    The City’s motion to quash is DENIED to the extent Plaintiff
             seeks to examine the Rule 30(b)(6) witness(es) on “[h]ow the
             specific investigations of these individuals were conducted and
             whether those investigations comported with DPD practice and
             policies[,]” as (i) this topic concerns factual issues, (ii)
             Plaintiff’s counsel agreed to circumscribe this topic to relate to
             improper use of force, tampering with evidence, and inaccurate
             reporting, and (iii) the Court will further permit the sub-topic of
             “unlawful and unreasonable entry onto private premises without
                                           4
Case 2:18-cv-13763-AJT-APP ECF No. 62 filed 04/30/20       PageID.1423    Page 5 of 9




             either a warrant or probable cause,” as specified in the
             Complaint (ECF No. 1, PageID.18-19 ¶ 64(c)).

Reasonably in advance of the deposition, Plaintiff must identify the specific reports

about which it wishes to cross-examine the witness. Moreover, the Court will

enforce any stipulation, agreements or resolutions made within the relative portion

of the parties’ joint statement (ECF No. 61, PageID.1416-1418). Finally, taking

into consideration the forthcoming discovery deadline and the various limitations

presented by the COVID-19 pandemic, the parties are expected to be reasonable

and make good faith efforts as to the timing of the Rule 30(b)(6) depositions,

working out stipulations wherever possible.

             3.    Plaintiff’s Motion to Compel (ECF No. 49)

      Plaintiff’s March 24, 2020 motion to compel production of all documents

and things responsive to first requests for production and to provide full and

complete answers to first set of interrogatories (ECF No. 49, PageID.550-551), as

narrowed by the parties’ joint statement (ECF No. 61, PageID.1408-1413), is

DEEMED RESOLVED as to Interrogatory Nos. 2-11 (see ECF No. 49-3) but, as

to the Requests to Produce (ECF No. 49-2), is GRANTED IN PART and

DENIED IN PART, as follows:

            As to Request to Produce No. 2 (ECF No. 49-2, PageID.593),
             which sought the five individual Defendants’ “complete
             personnel files,” Defendant City of Detroit shall supplement its
             latest response to the request, as phrased, subject to the
             redactions offered in the joint statement (ECF No. 61,
                                          5
Case 2:18-cv-13763-AJT-APP ECF No. 62 filed 04/30/20       PageID.1424     Page 6 of 9




            PageID.1408). See Sanford v. City of Detroit, 355 F. Supp.3d
            619, 621-622 (E.D. Mich. 2019) (Whalen, M.J.) (opinion and
            order permitting “discovery of Defendants' employment records
            relating to any disciplinary actions or findings contained
            therein.”).

           As to Request to Produce No. 3 (ECF No. 49-2, PageID.593-
            595), Defendant City of Detroit shall supplement its latest
            response, limited to the five individual Defendants and subject
            to the limitations set forth in the parties’ joint statement (ECF
            No. 61, PageID.1408-1410).

           As to Request to Produce Nos. 4 & 5 (ECF No. 49-2,
            PageID.595-596), Defendant City of Detroit shall supplement
            its latest response, subject to the limitations set forth in the
            parties’ joint statement (ECF No. 61, PageID.1410-1411),
            namely documents in the custody of the DPD, not records from
            City of Detroit Law Department.

           As to Request to Produce Nos. 6 & 7 (ECF No. 49-2,
            PageID.596-597), Defendant City of Detroit shall supplement
            its latest responses to include information related to the named
            individual defendants for their entire employment.
            Additionally, Plaintiff will be permitted to examine the Rule
            30(b)(6) witness(es) on the subjects of these requests, i.e., how
            the DPD handles firearm discharge and lethal force
            investigations (ECF No. 61, PageID.1411).

           As to Request to Produce No. 8 (ECF No. 49-2, PageID.598-
            599), Defendant City of Detroit shall review and supplement its
            latest response to reflect the clarification that it is DPD-wide in
            scope (ECF No. 61, PageID.1411-1412).

           As to Request to Produce No. 9 (ECF No. 49-2, PageID.599),
            and subject to the parties’ resolution to limit the scope of this
            request to 2010 - present (ECF No. 61, PageID.1412),
            Defendant City of Detroit shall supplement its latest response
            but may limit its response to: (1) Subsections (a) and (b) of the
            request; and, (2) audits.

                                         6
Case 2:18-cv-13763-AJT-APP ECF No. 62 filed 04/30/20        PageID.1425     Page 7 of 9




            As to Request to Produce No. 10 (ECF No. 49-2,
             PageID.600), which was further addressed in the parties’ joint
             statement (ECF No. 61, PageID.1412-1513), Defendant City of
             Detroit shall permit inspection of its original file pertaining to
             Plaintiff’s shooting, arrest and subsequent criminal
             investigation/prosecution, including all of the evidence.

            As to Request to Produce Nos. 11 & 12 (ECF No. 49-2,
             PageID.601-602), Defendant City of Detroit shall supplement
             its latest responses by May 29, 2020 (i.e., the close of
             discovery), although privilege logs will be due on June 1, 2020.

Where Defendant City of Detroit’s responses or supplemental responses have

included boilerplate objections or privilege objections (see ECF Nos. 49-4 [Resp.],

49-5 [Supp. Resp.]) without a privilege log as required by Fed. R. Civ. P

26(b)(5)(A), the objections are DEEMED WAIVED and OVERRULED, as

Defendants’ objections: (1) lack specificity; (2) are not explained in a privilege

log; (3) are rote in nature; and, (4) were not accompanied by related motions for

protective orders. See Wesley Corp. v. Zoom T.V. Products, LLC, No. 17-10021,

2018 WL 372700, at *4 (E.D. Mich. Jan. 11, 2018) (Cleland, J.); Siser N. Am., Inc.

v. Herika G. Inc., 325 F.R.D. 200, 209-210 (E.D. Mich. 2018) (Stafford, M.J.)

(“Boilerplate objections are legally meaningless and amount to a waiver of an

objection.”) (citation omitted). Moreover, Defendants have failed to carry their

burden to demonstrate the applicability of these privileges in their discovery

responses, in their briefing, or at oral argument. See West v. Lake State Ry. Co.,


                                          7
Case 2:18-cv-13763-AJT-APP ECF No. 62 filed 04/30/20       PageID.1426    Page 8 of 9




321 F.R.D. 566, 568-569 (E.D. Mich. 2017) (Morris, M.J.) (generalized statement

that Defendant could withhold privileged documents was “completely insufficient

under Fed. R. Civ. P. 26(b)(5).”); In re Grand Jury Investigation No. 83-2-35, 723

F.2d 447, 450 (6th Cir. 1983) (“The burden of establishing the existence of the

privilege rests with the person asserting it.”); United States v. Roxworthy, 457 F.3d

590, 593 (6th Cir. 2006) (“A party asserting the work product privilege bears the

burden of establishing that the documents he or she seeks to protect were prepared

‘in anticipation of litigation.’”) (quoting In re Powerhouse Licensing, LLC, 441

F.3d 467, 473 (6th Cir.2006)). Service of written responses and production

required by this Order shall occur no later than Friday, May 15, 2020, unless

otherwise specified above. Unless expressly contradicted above, the Court will

enforce any stipulation, agreements or resolutions made within the relative portion

of the parties’ joint statement (ECF No. 61, PageID.1408-1413).

             4.    Protective order, reasonable expenses, and seeking
                   concurrence

      Any production ordered above may be made subject to a stipulated

protective order. To the extent any party sought an award of costs or expenses

associated with these motions (see, e.g., ECF No. 49, PageID.551), any such

request is DENIED, as no party completely prevailed on any of the three motions.




                                          8
Case 2:18-cv-13763-AJT-APP ECF No. 62 filed 04/30/20       PageID.1427    Page 9 of 9




      Finally, the parties are hereby put on notice that any further motion lacking a

certification of and actual compliance with E.D. Mich. LR 7.1(a) will be stricken

from the record.

      IT IS SO ORDERED.

Dated: April 30, 2020
                                       Anthony P. Patti
                                       U.S. MAGISTRATE JUDGE




                                         9
